        Case 2:15-cv-01561-SMM Document 32 Filed 03/29/19 Page 1 of 5



1    Karen Leone Karr (014501)
     K. LEONE KARR LAW OFFICE
2    7904 E. Chaparral Road, #A110-469
     Scottsdale, AZ 85250
3    Telephone: 602.694.4089
     Email: Karen@KLeoneKarr.com
4
     Attorneys for Defendant
5

6                               UNITED STATES DISTRICT COURT
7                                FOR THE DISTRICT OF ARIZONA
8    Stephanie R. Fausnacht,
                                                             No. 2:15-cv-01561-SMM
9                  Plaintiff,
10          vs.                                                 JOINT MOTION
                                                                 TO APPROVE
11   Lion’s Den Management LLC,                               FLSA SETTLEMENT
12                 Defendant.
13

14          Pursuant to this Court’s February 25, 2019 Order (Doc. No. 31), the parties hereby
15   seek approval of their settlement agreement.      This Court may approve the proposed
16   settlement agreement if it is a fair and reasonable compromise of the issues. Lynn’s Food
17   Stores, Inc. v. United States, 679 F.2d 1350, 1353 (l1th Cir. 1982). See also Apolinar v.
18   Food Concepts Int’l, Inc. d/b/a Abuelo’s, et al., No. 2:14-cv-00351-SMM (D. Ariz. 2015)
19   (adopting the reasoning in Lynn’s Food Stores).
20          The parties respectfully seek an order of this Court (1) approving settlement of
21   Plaintiff’s FLSA claims, and (2) dismissing Plaintiff’s claims with prejudice.
22          Respectfully submitted this 29th day of March, 2019.
23                                            K. LEONE KARR LAW OFFICE                           K. LE
24
                                              By     /s/ Karen L. Karr                           By
25
                                                     Karen L. Karr
26                                                   Attorney for Defendant

27

28
           Case 2:15-cv-01561-SMM Document 32 Filed 03/29/19 Page 2 of 5



1                                              BENDAU & BENDAU PLLC                                  BEN
2
                                               By       /s/ Clifford P. Bendau (with permission)     By
3                                                       Clifford P. Bendau, II
                                                        Attorney for Plaintiff
4

5

6

7

8
                     MEMORANDUM OF POINTS AND AUTHORITIES
9
     I.       BACKGROUND AND CLAIMS
10
              Plaintiff brought this action against her former employer for alleged minimum wage
11
     violations under the Fair Labor Standards Act (FLSA). To avoid the ongoing costs and
12
     risks of litigation (and without admitting liability), Defendant agreed to pay identified
13
     sums to Plaintiff. The parties negotiated the terms of a Settlement Agreement, a copy of
14
     which is submitted with this Motion as an exhibit.
15
     II.      A BONA FIDE DISPUTE EXISTS.
16
              In reviewing an FLSA settlement, a court must first determine whether a bona fide
17
     dispute exists. Simko v. World Class Car Wash LLC, 2018 U.S. Dist. LEXIS 205096, *4
18
     (D. Ariz. 2018). In this case, Plaintiff asserts two violations of the FLSA.
19
              The 80/20. Plaintiff waitress alleges that the FLSA prohibits Defendant restaurant
20
     from taking a tip credit for any time she spent performing tasks related to her serving
21
     duties but which did not generate tips (if the time exceeded 20% of her shift); Defendant
22
     asserts that the FLSA allows it to take a tip credit for all time Plaintiff spends waiting on
23
     tables and related tasks, whether tip-producing or not.
24
              Defendant denies that Plaintiff spent any such time. The parties have not yet
25
     engaged in fact discovery.
26
              Dual Jobs. The parties agree that the FLSA prohibits an employer from taking a tip
27
     credit if Plaintiff spent more than a de minimus portion of any shift performing tasks that
28

                                                    2
        Case 2:15-cv-01561-SMM Document 32 Filed 03/29/19 Page 3 of 5



1    are unrelated to her occupation as a server. Defendant denies that Plaintiff spent any such
2    time. The parties have not yet engaged in fact discovery.
3    III.    THE PARTIES’ AGREEMENT IS FAIR AND EQUITABLE.
4            A district court may approve the settlement of an FLSA claim if it reflects a
5    reasonable compromise over the issues to promote the policy of encouraging settlement of
6    litigation. Juvera v. Salcido, 2013 U.S. Dist. LEXIS 176716 *23 (D. Ariz. 2013). While
7    there are no agreed-upon factors to consider in evaluating a proposed FLSA settlement, the
8    following may be relevant in the instant case.
9            A.    The Strength of Plaintiff’s Case and the Employer’s Defense
10           Plaintiff, a restaurant server, seeks one discrete type of compensation: She alleges
11   the Defendant employer improperly took a tip credit for some of her work hours. Her
12   claim that she performed related tasks for more than 20% of her shift has a somewhat
13   convoluted legal background. This Court dismissed the claim, but the Ninth Circuit
14   ultimately reversed that decision.     Discovery has not yet begun in this matter, but
15   Defendant denies that this is true and denies that such a cause of action exists.
16           Plaintiff’s second claim is that she worked some discrete time during one or more
17   shifts performing tasks that were not related to her occupation as server (in a dual
18   occupation). Discovery has not yet begun in this matter, but Defendant denies that this is
19   true.
20           B.    Risk, Expense, Complexity and Likely Duration of Further Litigation
21           The parties have not started discovery. This Court dismissed Plaintiff’s claim at the
22   pleading stage.
23           If this matter does not settle, the parties will again embark upon the legal battle
24   regarding the 80/20 rule. Defendant would (again) move for dismissal. The losing party
25   would (again) appeal to the Ninth Circuit. If any portion of the claim survived, the parties
26   would once again be back to their current posture.
27           As noted below, the amount in controversy is minimal; the parties wish to avoid the
28   cost of continued litigation.

                                                   3
        Case 2:15-cv-01561-SMM Document 32 Filed 03/29/19 Page 4 of 5



1           C.       Amount Offered to Plaintiff.
2           During the time Plaintiff was employed by Defendant, the FLSA minimum wage
3    was $7.25. Time records produced by Defendant establish that, during the entire period of
4    her employment, Plaintiff worked a total of 830.73 hours for which she was paid varying
5    rates between $5.17 and $7.90 per hour. The difference between the rate paid for each
6    hour and the $7.25 FLSA minimum wage – for 100% of the hours Plaintiff worked – was
7    only $852.05. Obviously, Plaintiff is not entitled to full minimum wage for 100% of the
8    hours she worked.
9           Defendant has offered (and Plaintiff has accepted) the sum of $2,000 for her claim.
10   Although this is admittedly more than Plaintiff could recover at trial (even with liquidated
11   damages), Defendant is willing to pay this sum to end the litigation.
12          D.       Amount Offered for Payment of Attorney’s Fees
13          Where a proposed settlement of an FLSA claim includes the payment of attorney's
14   fees, the court must assess the reasonableness of the fee. Simko, 2018 U.S. Dist. Lexis
15   205096 at *7.
16          Defendant asserts that, even if ultimately successful on the dual-occupation claim,
17   Plaintiff is not entitled to recover attorneys’ fees spent on the 80/20 claim; Plaintiff argues
18   that the 80/20 claim is viable, and seeks recovery of all fees. Defendant offered (and
19   Plaintiff’s counsel accepted) the sum of $10,000 in full satisfaction of all fees for this
20   matter. Defendant will also pay the sum of $911.74 in court costs.
21          E.       Potential Legal and Appeal Issues
22          Plaintiff argues that the DOL’s recent actions do not moot the Ninth Circuit
23   decision in this case.     Defendant argues that the DOL’s acknowledgement that it
24   erroneously interpreted the FLSA undermines the Ninth Circuit reliance on the earlier
25   interpretation, and therefore requires a reversal of that ruling. Both parties assert that
26   another Ninth Circuit appeal would be necessary if they lose at the trial court level.
27

28

                                                    4
        Case 2:15-cv-01561-SMM Document 32 Filed 03/29/19 Page 5 of 5



1           F.     Experience and Views of Counsel
2           Plaintiff and Defendant were represented during the settlement negotiations by
3    counsel who are experienced in the litigation of FLSA claims. Plaintiff’s counsel believes
4    this is an appropriate recovery of all unpaid wages and related damages for its client.
5    Defendant’s counsel believes that the amount is an appropriate amount to avoid the cost
6    and risk of trial and future appeals.
7    IV.    CONCLUSION AND RELIEF REQUESTED
8           The parties to the Settlement Agreement believe it represents a fair and reasonable
9    compromise of the disputed issues in this case. The parties therefore respectfully request
10   that the Court review the parties’ proposed Settlement Agreement, rule that the terms of
11   the agreement represent a fair and equitable resolution of this action, and dismiss the
12   claims of Plaintiff with prejudice.
13          DATED this 29th day of March, 2019.
14                                           K. LEONE KARR LAW OFFICE                             K. LE
15
                                             By       /s/ Karen L. Karr                           By
16
                                                      Karen L. Karr
17                                                    Attorney for Defendant

18
                                             BENDAU & BENDAU PLLC                                 BEN
19

20                                           By       /s/ Clifford P. Bendau (with permission)    By
21                                                    Clifford P. Bendau, II
                                                      Attorney for Plaintiff
22

23

24         I hereby certify that on March 29, 2019, I electronically transmitted the attached
25   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to all CM/ECF registrants.
26

27
            /s/ Karen L. Karr
28

                                                  5
